Exhibit 99.1 News Release Contacts: Leslie S. Magee Chief Financial Officer 225-298-5261 lmagee@he-equipment.com Kevin S. Inda Corporate Communications, Inc. (CCI) 941-792-1680 kevin.inda@cci-ir.com H&E Equipment Services, Inc. Announces Extension of Consent Solicitation For Its 7% Senior Notes Due 2022 (CUSIP No. 404030 AE8) BATON ROUGE, Louisiana – (May 4, 2016) – H&E Equipment Services, Inc. (NASDAQ:HEES) (the “Company”) announced that the Company has extended, until 5:00 p.m., New York City time, on May 11, 2016, the expiration time for its previously announced solicitation of consents (the “Consent Solicitation”)from holders of its 7.00% Senior Notes due 2022, CUSIP No. 404030 AE8 (the “Notes”), to a proposed amendment to the indenture, dated as of August 20, 2012, under which the Notes were issued. The proposed amendment would provide for a dividend basket in the aggregate amount of $50 million per calendar year (with the unused amount in any calendar year being carried over to succeeding calendar years) under the restricted payments covenant of the indenture so long as, at the time of declaration of such dividend, the Leverage Ratio (as such term defined in the consent solicitation statement) does not exceed 3.5x. The aggregate amount of dividends paid by the Company pursuant to the new dividend basket would reduce on a dollar-for-dollar basis the cumulative amount available to the Company for restricted payments under the “grower” basket of the Indenture. The complete terms and conditions of the consent solicitation are as set forth in the Company’s consent solicitation statement dated April 21, 2016, the accompanying consent form, and the other documents relating to the Consent Solicitation, previously distributed to holders of the Notes as of the record date of April 20, 2016. The Consent Solicitation was previously scheduled to expire on May 4, 2016. Except for the extension of the expiration date as set forth above, the terms of the Consent Solicitation remain unchanged. Holders of the Notes that have validly provided consents do not need to take further action in light of the extension. D.F. King and Company, Inc. is the Information and Tabulation Agent for the Consent Solicitation. Copies of the Consent Solicitation Statement and related documents may be obtained by holders of the Notes from D.F. King and Company, Inc. at (800) 499-8159. J.P. Morgan Securities LLC is the Solicitation Agent for the Consent Solicitation. Questions regarding the Consent Solicitation may be directed to J.P. Morgan Securities LLC at (toll-free) (866) 834-4666 or (collect) (212) 834-2494. None of the Company, the Guarantors, the Trustee, the Information and Tabulation Agent nor the Solicitation Agent makes any recommendation as to whether the Holders should consent to the adoption of the proposed amendment to the Indenture. THIS NEWS RELEASE IS FOR INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A SOLICITATION OF CONSENTS. THE CONSENT SOLICITATION IS BEING MADE ONLY PURSUANT TO THE SOLICITATION DOCUMENTS THAT THE INFORMATION AND TABULATION AGENT WILL DISTRIBUTE TO HOLDERS OF THE NOTES ON THE RECORD DATE. HOLDERS OF THE NOTES SHOULD READ CAREFULLY THE SOLICITATION DOCUMENTS PRIOR TO MAKING ANY DECISION WITH RESPECT TO THE CONSENT SOLICITATION, BECAUSE THOSE DOCUMENTS CONTAIN IMPORTANT INFORMATION, INCLUDING THE VARIOUS TERMS OF, AND CONDITIONS TO, THE CONSENT SOLICITATION.
